Citation Nr: 0417471	
Decision Date: 06/30/04    Archive Date: 07/13/04

DOCKET NO.  02-06 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an effective date earlier than April 3, 
2001, for the grant of service connection for residuals of a 
shell fragment wound of the right thigh with retained foreign 
body.

2.  Entitlement to a disability evaluation in excess of 10 
percent for residuals of a shell fragment wound of the right 
thigh with retained foreign body.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. A. Herman, Counsel


INTRODUCTION

The veteran served on active duty from April 1967 to April 
1969.  This matter arises from an October 2001 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Los Angeles, California, which assigned a 10 
percent disability rating for a shell fragment wound of the 
right thigh with retained foreign body, after granting 
service connection for the same.  The veteran appealed the 
assigned rating and the effective date of the grant of 
service connection.

The veteran provided testimony in support of his appeal at a 
hearing that was held before the undersigned in January 2004.  
A transcript the hearing is of record.

The issue of entitlement to a disability evaluation in excess 
of 10 percent for a shell fragment wound of the right thigh 
with retained foreign body is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

A claim for service connection for a shell fragment wound of 
the right thigh with retained foreign body was received at 
the RO on April 3, 2001; and, there is nothing in the record 
received prior to April 3, 2001 that could be construed as an 
informal claim of service connection for residuals of a shell 
fragment wound of the right thigh with retained foreign body.




CONCLUSION OF LAW

An effective date prior to April 3, 2001 for service 
connection for residuals of a shell fragment wound of the 
right thigh with retained foreign body is not warranted. 38 
U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to notify and assist

The Board observes that legislation enacted by Congress has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the claimant and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000 (VCAA) (codified as amended at 38 
U.S.C.A. § 5100 et seq. (West 2002)); see also 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2003).  

VA must notify the veteran of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions.  That is, by way of the 
October 2001 rating decision and April 2002 statement of the 
case, the veteran and his representative were apprised of the 
applicable law and regulations and given notice as to the 
evidence needed to substantiate his claim.  In addition, by a 
letter dated in August 2001, the RO explained the provisions 
of the VCAA, gave notice of the evidence needed to 
substantiate the claim on appeal, and asked the veteran to 
submit or authorize the RO to obtain additional relevant 
evidence.  

With respect to the duty to assist, review of the claims 
folder reveals that the veteran has reported post-service 
treatment for his shell fragment wound of the right thigh 
through the Tucson VA medical center (VAMC).  The RO has 
these records.  Treatment records from B. Pittman, M.D., were 
also secured.  The veteran was also furnished with a 
development letter in June 2003, which again outlined the 
evidence he needed to submit to establish his claim for an 
earlier effective date for service connection.  The 
fundamental aspects of establishing an earlier effective date 
claim was also discussed at the veteran's January 2004 
personal hearing.  In that regard, the veteran indicated that 
he had no additional evidence to submit.  The Board therefore 
concludes that the veteran's appeal is ready to be considered 
on the merits, and that the evidence in this case is 
sufficient to render a determination.  

Finally, the Board finds that the veteran has had ample 
opportunity to present evidence and argument in support of 
his appeal.  Therefore, there is no indication that the 
Board's present review of the claim will result in any 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  

All the VCAA requires in this regard is that the duty to 
notify is satisfied and that claimants are given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that there is no defect with respect to 
the timing of the VCAA notice, inasmuch as the VCAA notice 
letter was mailed to the veteran prior to the RO's 
consideration of his claim for service connection.  The 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notices.  

In addition, the Court in Pelegrini held, in part, that a 
VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" 
of the notice requirement comes from the language of 38 
C.F.R. § 3.159(b)(1).  

In March 2004, VA obtained an opinion from VA's General 
Counsel as to the Court's statement in Pelegrini that 38 
U.S.C.A. §§ 5103(a) and 3.159(b)(1) require VA to include a 
request that the claimant provide any evidence in his 
possession that pertains to the claim as part of the notice 
provided to a claimant under those provisions.  The General 
Counsel's opinion held that the Court's statement is obiter 
dictum and is not binding on VA.  Further, the opinion held 
that § 5103(a) does not require VA to seek evidence from a 
claimant other than that identified by VA as necessary to 
substantiate the claim.  VAOPGCPREC 1-2004.  The Board is 
bound by the holding of the General Counsel's opinion.  

Although the RO's notice letter did not contain the specific 
language regarding the fourth element cited by the Court in 
Pelegrini, the August 2001 letter did instruct the veteran to 
tell the RO about any additional information or evidence for 
which he wanted assistance in obtaining and to send the 
information as soon as possible.  He was also advised that he 
had a responsibility to support his claim with appropriate 
evidence, and that he had one year from the date of the 
letter to submit any additional evidence to support his 
claim.  Under the circumstances set forth above, and 
considering the multiple occasions that he has communicated 
with VA regarding his claim, the Board finds that the veteran 
has had ample notice of the types of evidence that would 
support his claim and that he has had ample opportunity to 
present evidence and argument in support of his appeal.  
Therefore, not withstanding Pelegrini, to decide the appeal 
would not be prejudicial error to the claimant.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).

Analysis

The effective date of an award of compensation based on an 
original claim (received beyond one year after service 
discharge) or a claim reopened after final adjudication shall 
be fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of the application thereof.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  A specific claim 
in the form prescribed by the Secretary must be filed in 
order for benefits to be paid or furnished to any individual 
under the laws administered by the Secretary.  38 U.S.C.A. 
§ 5101(a).  

The veteran contends that service connection for a shell 
fragment wound of the right thigh with retained foreign body 
should be granted back to his date of service discharge.  He 
acknowledges that he did not file a claim for service 
connection until April 2001.  However, he says VA should have 
known about his in-service injury and informed him of his 
right to seek compensation (service connection).  The veteran 
also states he did not realize that he was responsible for 
filing a claim for service connection until 2001.  

The pertinent facts are not in dispute, and the law, 
specifically 38 U.S.C.A. §§ 5101 & 5110, is dispositive in 
this matter.  Together, these two Sections mandate that a 
claim must be specific, and that the effective date of an 
award shall not be earlier than the date of receipt of the 
claim.  Here, the first communication from the veteran 
specifying a claim of service connection for residuals of a 
shell fragment wound of the right leg was his submission of a 
claim for compensation (VA Form 21-526) that was received by 
the RO on April 3, 2001.  There is no legal basis for 
entitlement to benefits for the grant of service connection 
for a shell fragment wound of the right thigh with retained 
foreign body prior to that date. 

VA is not required to anticipate any potential claim for a 
particular benefit where no intention to raise it was 
expressed.  See Brannon v. West, 12 Vet. App. 32, 35 (1998); 
Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).  There is 
no provision in the law for awarding an earlier effective 
date based on the veteran's assertion that the disability 
existed before he filed the claim.  The fact that the veteran 
suffered a shell fragment wound to his right leg in service, 
and that post-service medical evidence establishes the 
presence of a retained foreign body is irrelevant.  The 
record does not include any communication from the veteran or 
his representative received prior to April 2001 that may 
reasonably be construed as an indication he was seeking 
service connection for the residuals of a shell fragment 
wound of the right leg.  The veteran conceded this fact at 
the hearing before the undersigned in January 2004.

The Court has held that where the law not the evidence is 
dispositive, the Board should deny an appeal because of an 
absence of a legal merit or the lack of entitlement under the 
law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  The veteran 
has failed to allege facts which meet the criteria in the law 
or regulations, and his claim must be denied.


ORDER

Entitlement to an effective date earlier than April 3, 2001, 
for the grant of service connection for a shell fragment 
wound of the right thigh with retained foreign body is 
denied.


REMAND

The veteran asserts that his service-connected shell fragment 
wound of the right thigh with retained foreign body has not 
been properly evaluated.  He says the VA examiner failed to 
consider his complaints of pain on motion.  Moreover, he 
states his condition was worsened since his September 2001 VA 
examination.

As previously discussed, the President signed into law the 
VCAA in November 2000, which redefined VA's duty to assist, 
enhanced its duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim, and 
eliminated the well-grounded-claim requirement.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326 (2003) 
(regulations implementing the VCAA).  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West 2002); see 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

The Act and the implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA also is required to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of this VCAA-duty-to-notify-notice, VA is required to 
specifically inform the claimant which portion of the 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, VA will attempt to obtain 
on behalf of the claimant.

The veteran claims that the current rating assigned to his 
shell fragment wound of the right thigh does not adequately 
contemplate the functional impairment that he experiences.  
The veteran's most recent VA examination did not include 
range of motion studies of the knee and hip, to include 
findings to address the questions of whether there was 
functional loss due to pain under 38 C.F.R. § 4.40 and/or 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45. See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The examination 
report also failed to include any findings with respect to 
whether there is any muscle atrophy.  See 38 C.F.R. § 4.56.  
Accordingly, the Board finds that another VA orthopedic 
examination would be helpful in assessing the nature and 
severity of the veteran's service-connected right leg 
disability.  See Green v. Derwinski, 1 Vet. App. 121, 124 
(1991) (the "fulfillment of the statutory duty to assist . . 
. includes the conduct of a thorough and contemporaneous 
medical examination . . . so that the evaluation of the 
claimed disability will be a fully informed one").

In light of the above, this case is REMANDED to the RO for 
the following development:

1.  The RO should ask the veteran to 
provide a list of the names and addresses 
of all private and VA doctors and medical 
care facilities (hospitals, HMOs, VA 
Medical Centers, VA Outpatient Clinics, 
etc.) that have treated the veteran for 
his service-connected right leg 
disability since April 2001.  If these 
records cannot be obtained and there is 
no affirmative evidence that they do not 
exist, inform the veteran of the records 
that could not be obtained, including 
what efforts were made to obtain them.

2.  The RO should obtain a copy of the 
veteran's complete medical file from the 
Tucson VAMC since April 2003.

3.  The RO should schedule the veteran 
for a VA examination to determine the 
nature and severity of the residuals of a 
shell fragment wound of the right thigh 
with retained foreign body.  The claims 
folder, to include a copy of this Remand 
and any additional evidence secured, must 
be made available to and reviewed by the 
examiner prior to completion of the 
examination report, and the examination 
report must reflect that the claims 
folder was reviewed.  Any indicated 
studies should be performed.

Based upon the examination results and a 
review of the claims folder, the examiner 
should determine the current severity of the 
veteran's right leg disability.  The examiner 
should be asked to state the ranges of motion 
of the veteran's right knee and hip in 
degrees.  Moreover, the examiner should state 
the normal ranges of motion of the knee and 
hip in degrees.  The examiner should be asked 
to determine whether there is weakened 
movement, excess fatigability, or 
incoordination attributable to the service-
connected right leg disability; and, if 
feasible, these determinations must be 
expressed in terms of the degree of 
additional range of motion loss due to any 
weakened movement, excess fatigability, or 
incoordination.  The examiner should be asked 
to express an opinion as to whether pain in 
the right leg could significantly limit 
functional ability during flare-ups or during 
periods of repeated use.  This determination 
should also, if feasible, be portrayed in 
terms of the degree of additional range of 
motion loss due to pain on use or during 
flare-ups.  Further, findings should also be 
made with regard to the presence of muscle 
atrophy and/or neurological manifestations 
due to the service-connected right thigh 
shell fragment wound.

4.  Following completion of the 
foregoing, if the benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of all 
evidence received since the July 2003 
Supplement Statement of the Case and 
discussion of all pertinent laws and 
regulations, including, but not limited 
to the VCAA.  Allow an appropriate period 
of time for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



